Citation Nr: 1126558	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  08-09 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for pes planus.

3. Entitlement to service connection for a bilateral ankle disability, to include as secondary to pes planus.

4. Entitlement to service connection for a bilateral knee disability, to include as secondary to pes planus.

5. Entitlement to service connection for a bilateral hip disability, to include as secondary to pes planus.

6. Entitlement to service connection for low back disability, to include as secondary to pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 1996 and November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for the disabilities on appeal.

A video conference hearing was held in October 2009 with the Veteran in Muskogee, Oklahoma, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The matter was then remanded by the Board in January 2010 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.


The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Pes planus preexisted service and was not aggravated therein.

2.  A bilateral ankle disorder is not etiologically related to service or a service-connected disability.

3.  A bilateral knee disorder is not etiologically related to service or a service-connected disability.

4.  A bilateral hip disorder is not etiologically related to service or a service-connected disability.

5.  A low back disorder is not etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Pes planus was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  A bilateral ankle disability was not incurred in or aggravated by active service, is not proximately due to, the result of, or aggravated by a service-connected disease or injury, and arthritis may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  A bilateral knee disability was not incurred in or aggravated by active service, is not proximately due to, the result of, or aggravated by a service-connected disease or injury, and arthritis may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

4.  A bilateral hip disability was not incurred in or aggravated by active service, is not proximately due to, the result of, or aggravated by a service-connected disease or injury, and arthritis may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

5.  A low back disability was not incurred in or aggravated by active service, is not proximately due to, the result of, or aggravated by a service-connected disease or injury, and arthritis may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in August 2001 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.  Therefore, the Veteran received complete notice regarding his claims.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, Social Security Administration (SSA) records, lay statements, and hearing transcript have been associated with the claims folder.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims file; contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides opinions as to the etiology of the disabilities being decided on appeal.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Service Connection for Pes Planus

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

If no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

The Veteran underwent an enlistment examination in May 1974.  He was noted to have asymptomatic mild pes planus.  Shortly thereafter, the Veteran was seen for complaints of painful arches.  He was fitted with arch supports.  Service treatment records contain no additional entries regarding pes planus.  A June 1978 separation examination recorded no relevant abnormalities.

The Veteran later complained of foot pain in December 1996.  A VA general examination in January 1997 diagnosed moderately severe and intermittently symptomatic bilateral pes planus.  The Veteran received arch supports in June 1997 and September 2005.  

In private treatment records dated April 2008, the Veteran's treating physician indicated that the Veteran's pes planus was worse now than it was at the time of his enlistment.  His statement was based in part on a review of the Veteran's service treatment records.

The Veteran testified at a Board hearing in October 2009.  He sought treatment for painful arches shortly after his entry on to active duty.  He was seen by a podiatrist and given arch supports.  However, he felt that these only made his condition worse.  He continued to participate in activities such as marching and running because he did not want to fall behind the rest of his class.  After service, he worked as a cook and his condition gradually worsened, and he eventually sought treatment sometime in the 1990's.

The Veteran was afforded a VA examination in July 2010.  The claims file was reviewed by the examiner, who noted the Veteran's diagnosis of flat feet during his entrance examination.  He was seen by a podiatrist on base as a result of increased foot pain during basic training.  He was given arch supports, but these only made his pain worse.  After basic training, he did not have to march as much and did not have any further pain.  Since his discharge, he had experienced increasing amounts of foot pain, particularly a constant pain in the arch of his left foot.  He also had intermittent pain in the right arch.  He denied any stiffness or swelling, but reported some weakness, cramping, and heat.  On examination, there was evidence of bilateral pes planus, worse on the left, which was confirmed by x-rays.  The examiner noted that the Veteran was diagnosed with mild pes planus during enlistment, moderate pes planus in 1997, and severe pes planus in 2008 and on examination.  However, because there were no documented complaints of foot pain between 1974 and the Veteran's separation in 1978, the examiner concluded that there was no worsening of the Veteran's pes planus while on active duty.  The earliest documented complaints following service were in 1996, 18 years after service.  While the Veteran's condition had progressed, there was nothing to link that progression to military service.

Based on the evidence of record, the Board finds that service connection for pes planus is not warranted.  Because the condition was noted at the time of enlistment, the presumption of sound condition does not apply.  Moreover, there is no competent and probative medical evidence to support the conclusion that the Veteran's preexisting pes planus was aggravated beyond its normal progression as a result of military service.  Although the Veteran's private physician stated in April 2008 that the Veteran's condition was worse now than at the time of enlistment, he did not specifically state that this worsening was a result of military service.  Moreover, the VA examiner stated in June 2010 that it was less likely than not that preexisting pes planus as permanently aggravated as a result of active service.  This opinion was based on a review of the claims file, a history provided by the Veteran, and a physical examination.  There is no competent medical opinion to refute this opinion or to otherwise suggest that pes planus was aggravated by service.

The Board notes the Veteran's own statements made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran has demonstrated the medical knowledge required to establish that his preexisting pes planus underwent a permanent worsening during service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish aggravation of the claimed disorder during the Veteran's period of service.

2.  Secondary Service Connection

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The Veteran contends that he has ankle, knee, hip, and back disabilities as a result of his pes planus.  Unfortunately, service connection for pes planus has not been established.  Therefore, service connection for additional disabilities as secondary to pes planus must also be denied on that basis.

Nonetheless, the Board has considered whether service connection can be established on a direct basis for the Veteran's remaining claims.  However, service treatment records are negative for any complaints, treatment, or diagnoses of an ankle, hip, knee, or back disability.  The Veteran underwent an enlistment examination in May 1974 and a separation examination in June 1978.  No relevant abnormalities were recorded.

The Veteran was seen for back pain in January 1993.  Minimal degenerative changes were noted on x-ray examination.

The Veteran testified at a Board hearing in October 2009, but did not offer testimony as to how his ankle, knee, hip, or back conditions were directly related to service. 

The Veteran was afforded a VA examination in July 2010.  The claims file was reviewed by the examiner.  Based on that review, as well as a history provided by the Veteran and a physical examination, the examiner diagnosed degenerative joint disease of the lumbosacral spine, and chronic strain of the bilateral ankles, knees and hips.  However, he concluded that these conditions were not related to service, as there were no complaints of ankle, knee, hip, or back conditions during service.  Moreover, the earliest complaint of back pain was in 1993, and VA treatment records do not include any entries regarding the other claimed disabilities.

Based on the evidence of record, service connection for ankle, knee, hip and back disabilities is not warranted on a direct basis.  There is no evidence of any complaints or diagnoses related to these parts of the body during service, and the Veteran has not made any such assertions.  These disabilities were not documented until many years after service, and there is no competent medical opinion linking them to service.

In conclusion, the evidence is against a finding that the Veteran has ankle, knee, hip, or back disabilities etiologically related to service or a service-connected disability.


ORDER

Service connection for pes planus is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for a low back disorder is denied.


REMAND

As noted above, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

In this case, no acquired psychiatric disorder was noted during the Veteran's May 1974 enlistment examination.  Therefore, the Veteran is presumed sound.  To rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Service treatment records show the Veteran was treated for alcoholism from April 1978 to May 1978.  He reported that he started drinking at age 13, and progressed to heavy drinking after joining the Navy.  His behavior included violence and depression.  He was noted to be depressed during his 5 weeks of treatment and had only marginal participation in the program.  His admission and discharge diagnoses were alcoholism and habitual excessive drinking.  There was no diagnosis of depression or another psychiatric disorder, and no relevant findings were recorded on the Veteran's separation examination.

The Veteran was afforded a VA examination in July 2010.  He reported a history of family dysfunction during his childhood.  He started drinking and became depressed around age 10 or 11.  While the Veteran enjoyed his time in service, he started drinking again to help him interact with others and feel better.  The examiner also noted a history of alcoholism with depressive symptoms in the Veteran's service treatment records.  Based on a history obtained from the Veteran, a review of the relevant treatment records, and an examination, the examiner diagnosed the Veteran with dysthymic disorder, and alcoholism that was in complete remission.  He opined that these disorders began prior to service, occurred during service, and continued intermittently throughout the Veteran's life.  He further stated that it was less likely than not that the Veteran acquired a psychiatric disorder as a result of service. 

The U.S. Court of Appeals for Veterans Claims (Court) has held on multiple occasions that lay statements by a Veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition); see also Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.)

Here, the only evidence of a preexisting psychiatric disorder is the Veteran's own lay statements made during treatment in April 1978 and during his VA examination in July 2010.  While the VA examiner indicated that the Veteran's dysthymic disorder and alcoholism existed prior to service, his conclusion appears to be based solely on a history provided by the Veteran.  This evidence alone does not rise to the "onerous" evidentiary standard of clear and unmistakable evidence necessary to rebut the presumption of soundness.

Therefore, as the Veteran is presumed sound, the case must be remanded for a supplemental opinion from the July 2010 VA examiner.  The examiner should himself presume the Veteran to be in sound condition at the time of enlistment, and opine as to whether his current dysthymic disorder is at least as likely as not to be related to service.

The record also contains evidence of substance abuse.  Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2010).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2010).

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The Board notes that the Veteran was not diagnosed with an acquired psychiatric disorder during service, but was diagnosed with alcoholism.  On remand, the examiner should opine as to whether alcohol abuse in service was a manifestation of depression in service, or whether depression was secondary to alcohol abuse.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder, including a copy of this remand, must be made available to the VA examiner who conducted the July 2010 VA examination in this case.  The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether it is at least as likely as not that the Veteran's current depression was incurred in or is otherwise related to the Veteran's military service.  In addressing this question, the examiner should presume that the Veteran was in sound condition at the time of his enlistment.  The examiner should also specifically comment on the Veteran's history of substance abuse in service as it relates to current depression, and provide an opinion as to whether alcohol abuse in service was a cause of, or secondary to, depressive symptoms in service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should review the claims file and provide a rationale as to any opinions expressed.  If an opinion cannot be offered without resort to speculation, the examiner should state this, and provide an explanation as to why the opinion is speculative.

2.  If the July 2010 VA examiner is not available, then the claims folder should be forwarded to another suitably qualified examiner in the appropriate specialty to respond to the above inquiry.  The examiner should fully comply with the instructions above and respond to all of the questions posed.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


